Citation Nr: 0201184	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  01-08 935	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$2,342.00.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

This appeal is from a March 2001 decision by the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania, denying the veteran's 
request for waiver of an overpayment of pension benefits.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1951 to October 1954.

2.	On January 28, 2002, the Board received certification 
from the RO that the veteran died on November [redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).





ORDER

The appeal is dismissed.




		
J. E. Day
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



